JOHNSON, Circuit Judge.
The plaintiffs in error were each convicted in the Ills-.triet Court for the District of Rhode Island of the unlawful possession and transporta^ tion of intoxicating liquor. They offered no evidence, and at the close of the testimony for the United States moved for a directed verdict, on the grounds that the officer making the search and seizure had no warrant and no reasonable or probable cause to make the search and seizure. The denial of this motion is assigned as error.
Under section 26 of title 2 of the National Prohibition Act (Comp. St. Ann. Supp. 1923, § 10138½mm), when the prohibition agents “shall discover any person in the act of transporting in violation of the law intoxicating liquors,” it is made their duty to seize said liquors and the vehicle in which they are being transported and to arrest the person, in charge thereof.
In Park v. United States, 294 F. 776, this court stated in the majority opinion, after citing the cases in which different constructions had boon placed upon the aet:
“We think, however, the true construction and meaning of the statute is that if an officer, at the time of the seizure, has ascertained facts, through the exercise of Ms senses of sight, smell, etc., and from other sources of information, that would justify a reasonably prudent man in believing that the crime of transporting liquor in a vehicle contrary to law was being committed in bis presence, a seizure would be authorized.”
In Carroll et al. v. United States, 45 S. Ct. 280, 69 L. Ed.-, decided by the Supreme Court March 2, 1925, the court had under consideration the right of prohibition officers to stop an automobile and search it for intoxicating liquor, and held that, if facts and circumstances within the knowledge of the officers and of which they had reasonably trustworthy information “would warrant a man of reasonable caution in the belief that intoxicating liquor was being transported,” they could stop an automobile and search it without a warrant.
 In passing upon the motion for a directed verdict, it was therefore necessary for the presiding judge in the court below to determine whether the facts and circumstances shown by the undisputed testimony in this case would cause a reasonably cautious man to believe that intoxicating liquors were being transported. If they would not, then the search and seizure were illegal, and tho evidence afforded by the liquor that was seized should have been excluded from consideration by the jury. The motion for a directed verdict on the grounds assigned was equivalent to a motion to exclude.
The circumstances and facts attending the search and seizure were as follows:
*818The prohibition director had received information that a boat loaded with liquor intended to land the same somewhere along the west shore of Rhode Island, between Saunderstown and East Greenwich, and he telephoned this information to Mr. Daley, chief enforcement prohibition agent, who, on the night he received the information, covered the road leading along the west shore from the city of Providence down to' Saunderstown and back withput finding any liquor. On the next night the prohibition director and the enforcement agent went out over the same road together. This road ran along the west shore, where the information had been received that the liquors were to be landed, and was a main traveled highway. Several landing places and piers were visited.
About 1:30 o’clock in the morning they met a truck coming from the direction of Narragansett Pier, which is on the west shore, and headed toward Providence. This track had latticed sides upon which was the word “Ice,” and the contents were covered by a canvas. It was then raining, and had been since 8 o’clock the preceding evening. The load upon the truck, which was' only partially covered by the canvas, came to about the top of the latticed sides.
After meeting the track the officers turned their automobile about and followed it some distance, passed it, and pulled in front of it, causing it to stop. They then went back to the truck, and, lifting up the canvas upon it, found that it covered cases marked “Scotch Whisky.” The two defendants were upon the truck, and one of them, when asked, said that the truck was loaded with whisky. The seizure and arrest were then made.
There was evidence that the canvas with which the cases of whisky were covered did not extend to the bottom of the truck, but that the cases could be seen through the latticed sides. The officers who followed it in an automobile had full opportunity to observe the track with the headlights of their car thrown upon it.
In view of the fact that this loaded truck was moving at an unusual hour upon a stormy night, from the place whére information had been received that intoxicating liquors were to be landed, and cases in which intoxicating liquor is usually packed could be seen through the latticed sides of the truck, the officers were, under the rule laid down by the Supreme Court in Carroll v. United States, supra, justified in stopping the truck in order to make further investigation. The. seizure and arrest which followed were fully warranted.
The judgment of the District Court is affirmed.